     Case 3:21-cv-01312-M Document 1 Filed 06/08/21                   Page 1 of 10 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

DAVID SCHWARTZ,                                  §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               § CIVIL ACTION NO. _____________
                                                 §
USP TEXAS, LP and                                §
NORTH CENTRAL SURGICAL                           §
CENTER, LLP,                                     §
                                                 §
       Defendants.                               §

                           PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff David Schwartz files this Original Complaint against Defendants USP Texas, LP

and North Central Surgical Center, LLP, alleging Defendants retaliated against Plaintiff in

violation of the False Claims Act, 31 U.S.C. §§ 3729 – 3733, and the Texas Medicaid Fraud

Prevention Act, TEXAS HUMAN RESOURCES CODE § 36.001 et. seq. Plaintiff requests damages,

interest, attorneys’ fees, and costs for Defendants’ unlawful acts.

I.     PARTIES AND SERVICE

       1.      Plaintiff David Schwartz (“Plaintiff”) is a resident of Rockwall County, Texas.

       2.      Defendant USP Texas, LP (“USP”) is a Texas Limited Partnership headquartered

in Dallas, Texas. USP may be served via its registered agent, CT Corporation System, 1999

Bryan Street, Suite 900, Dallas, TX 75201, or wherever it may be found.

       3.      Defendant North Central Surgical Center, LLP (“NCSC”) is a Texas general

partnership registered as a limited liability partnership, with is principal place of business at

14201 Dallas Parkway, Dallas, Texas 75254. NCSC has not designated an agent for service of

process. Federal Rule of Civil Procedure 4(e)(1) and 4(h)(1)(A) authorize service of process in




PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 7
       Case 3:21-cv-01312-M Document 1 Filed 06/08/21                Page 2 of 10 PageID 2



any manner allowed by Texas law.             Pursuant to Texas Business Organizations Code

§ 5.251(1)(A), NCSC can be served through the Texas Secretary of State at the following

address: Service of Process, Secretary of State, James E, Rudder Building, 1019 Brazos, Room

105, Austin, Texas 78701. Alternatively, NCSC may be served via any of its general partners,

wherever they may be found.

         3.    Defendants USP and NCSC (a) have interrelated operations and centralized

control of employment decisions; (b) are integrated in their ownership, management, personnel,

policies and employment practices; and (c) share common ownership or financial control.

         4.    Each Defendant is the alter ego of the other.

         5.    Defendants are connected such that they should be considered a single or joint

entity and employer.

II.      JURISDICTION AND VENUE

         6.    This Court has jurisdiction pursuant to 28 U.S.C. § 1331 because this matter

involves controversies arising under the laws of the United States, specifically the False Claims

Act, 31 U.S.C. § 3730(h)(1) (the “FCA”).          This Court also has supplemental jurisdiction

pursuant to 28 U.S.C. § 1367 over Plaintiff’s claims under the Texas Medicaid Fraud Prevention

Act, TEXAS HUMAN RESOURCES CODE § 36.001 et. seq.

         7.    Venue is proper in the Northern District of Texas, under 28 U.S.C. § 1391(b)(1)

and (2) because Defendants regularly conducts business in this District and because a substantial

part of the events or omissions forming the basis of the suit occurred in this District.

III.     FACTUAL SUMMARY

          8.   Defendants operate the North Texas Surgical Center Hospital (the “Hospital”) at

9301 N. Central Expressway, Suite 100, Dallas, Texas 75231.




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 7
    Case 3:21-cv-01312-M Document 1 Filed 06/08/21               Page 3 of 10 PageID 3



       9.      Plaintiff was employed by Defendants at the Hospital as Hospital Director of

Pharmacy from April 10, 2017, to October 24, 2018.

       10.     Defendants decided to create an outpatient surgery center within the same

building (but on a different floor) housing the Hospital.

       11.     Plaintiff Schwartz was a member of the group tasked with implementing the new

outpatient surgery center.

       12.     Defendants filed an application with Texas Health and Human Services (“THHS”)

for the remote surgery center to be categorized and allowed to bill as a hospital outpatient

department (“HOPD”), a status which would have entitled the remote surgery center to bill third

party payors at a certain reimbursement rate.

       13.     Instead of granting Defendants a license to operate as an HOPD, THHS granted

the remote surgery center only a license to operate as an ambulatory surgery center (“ASC”).

       14.     In or around June 2018, Plaintiff Schwartz and other members of the

implementation team were informed by Thanh Tran, the Hospital CEO, and Kathy Williams,

Associate Chief Nursing Officer, that the HOPD application had been denied and an ASC license

had been granted. Tran informed the group that, notwithstanding the denial of the HOPD license,

the Hospital would operate the remote surgery center as an HOPD.

       15.     Immediately following the conclusion of the meeting in the administration

conference room, Plaintiff informed Williams, Martha Drescher, Nursing Manager for the

Hospital, and Michael Quaglieri, Chief Financial Officer and Compliance Officer for the

Hospital, that operating the remote surgery center as an HOPD would violate its license as an

ASC. Williams agreed with Plaintiff.




PLAINTIFF’S ORIGINAL COMPLAINT                                                          PAGE 7
    Case 3:21-cv-01312-M Document 1 Filed 06/08/21                Page 4 of 10 PageID 4



       16.     Throughout the timeframe below, Plaintiff continued to express to Hospital

executives his concern that operating the remote surgery center as an HOPD would violate its

license as an ASC, and stated his opposition to such.

       17.     The medical and pharmacy billing systems created by the Defendants

commingled the operations of the newly-constructed remote ambulatory surgery center with the

operations of the Hospital such that the operations of the remote ambulatory surgery center

would be billed at the higher billing rates of an HOPD as opposed to the lower billing rates of an

ASC ambulatory surgery center.

       18.     Consequently, without any segregation of billing, the U.S. Centers for Medicare

& Medicaid Services (“CMS”), state Medicaid, and third-party payers would be overcharged by

Defendants.

       19.     When Plaintiff learned that the medical and pharmacy billing systems created by

the Defendants would result in this commingling and overbilling, he urged that a solution be

found to remedy the situation.

       20.     In or around June 2018, a meeting occurred among Plaintiff, Ben Magestro, Chief

Operating Officer of the Hospital, Williams, Ken Archer, Electronic Health Records Pharmacy

Director, and an outside vendor to discuss a solution that would thereafter prevent the

commingling and thus overbilling.

       21.     During this meeting, it was determined that the purchase of a new computer

server would be necessary to prevent the commingling that would result in the overbilling.

       22.     Plaintiff again voiced his concern to Magestro, Williams, and Archer during that

meeting that if the commingling were permitted to occur, the remote surgery center would be

incorrectly billed as an HOPD at a higher billing rate. Plaintiff further expressed his view that




PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 7
    Case 3:21-cv-01312-M Document 1 Filed 06/08/21                  Page 5 of 10 PageID 5



such comingling would inevitably result in CMS and state Medicaid being overcharged, thereby

constituting fraud against both the United States government and the State of Texas, and result in

noncompliance with federal and state laws and rules relating to drug recordkeeping. Williams

agreed with Plaintiff that the planned operations would result in fraudulent billing.

        23.    Soon after the meeting, Archer announced that the separate server would not be

purchased. That decision, as Archer had been told and already well knew, would consequently

allow the operations of the remote surgery center to be falsely billed as an HOPD.

        24.    In or around September 2018, during a meeting with Martha Drescher, Nursing

Manager for the Hospital, Williams, and Quaglieri, Plaintiff again stated his view that the

Defendants’ plan to bill services by the remote surgery center, merely licensed as an ASC, at the

higher billing rate as a HOPD would “be fraud,” and Plaintiff again voiced his opposition to such

a practice.

        25.     On or about September 28, 2018, in a meeting with Tran and Williams, held in

the NCSC hospital administration conference room, Plaintiff yet again conveyed concerns

regarding regulatory compliance surrounding the ASC pharmacy licensure and handling of the

proper handling of drugs records in that ASC. During that meeting Tran admitted to Schwartz

that he (Tran) recognized that since the ASC was a “de novo” construction, the newly

constructed ASC was not eligible to be licensed as a HOPD, and as it had not been granted a

“waiver” from CMS, that the ASC was neither approved nor allowed to bill as an HOPD. Tran

concurred with Schwartz’s concerns.

        26.    On or about October 10, 2018, in a teleconference with Tran and Robin Shaw,

Regional Vice President, along with outside legal counsel and various other executives, Plaintiff




PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 7
    Case 3:21-cv-01312-M Document 1 Filed 06/08/21                  Page 6 of 10 PageID 6



again stated his position that the commingling of the billing records would violate regulatory

compliance and ultimately constitute fraud, and he again voiced his continued opposition thereto.

       27.     Approximately four hours after the teleconference, Tran and Shaw summoned

Plaintiff to a meeting wherein they falsely accused him of taking drugs out of Defendants’

Hospital, and placed him on administrative leave.

       28.     Tran and Shaw’s false accusation was based on Plaintiff taking a Tylenol tablet to

relieve a headache from the employee-designated medicine cache, as was done by other Hospital

staff countless times in the past, as was authorized by standard practices.

       29.     On or about October 12, 2018, in a phone call between Plaintiff, Tranh, and Shaw,

Shaw stated that Plaintiff was being placed on paid administrative leave pending a supposed

“investigation.”

       30.     Plaintiff responded that his administrative leave was a retaliatory adverse action

meant to punish him for his opposition to the overbilling plan. Plaintiff also informed Shaw that,

because of his concern about the overbilling, and Defendants’ action against him meant clearly to

cover-up and ignore the resultant fraud, he believed he had the both the right and duty to report

the overbilling to appropriate regulatory agencies. When Plaintiff informed Shaw and Tran that

he accordingly planned to call regulatory agencies, Shaw accused him of “threatening the

Hospital.” She ended the call and informed Plaintiff she would contact Plaintiff regarding his

return in the coming week.

       31.     On the same day, Plaintiff emailed Cris Enriquez, a Hospital HR staff member,

and Quaglieri informing them of his conversation with Tranh and Shaw, that he had advised them

he was being retaliated against, and also that he had the right to report the overbilling to

appropriate regulatory agencies.




PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 7
    Case 3:21-cv-01312-M Document 1 Filed 06/08/21                 Page 7 of 10 PageID 7



        32.    On or about October 24, 2018, Tran and Shaw terminated Plaintiff’s employment.

        33.    In an effort to conceal their billing fraud, Defendants misleadingly created two

sets of procedures purporting to describe the operations of the remote surgery center.

        34.    One set of procedures was created to be presented to the auditors for CMS that

described the operations of an HOPD. Hence, when the CMS auditor arrived for an audit,

Defendants would show the auditor the set of procedures that described the operations of an

HOPD.     Since the remote surgery center is being operated (and billed) as an HOPD, the

Defendants’ expectation was that when the auditor toured the facility the auditor (naturally)

would see personnel and equipment that typically would be present in an HOPD, and thus not

ask any questions about its actual status as only an ASC.

        35.    The other set of procedures were designed to be presented to the auditors for

THHS, describing the operations of an ASC. Thus, when a THHS auditor arrived for an audit,

Defendants would show the auditor the set of procedures that described the operations of an

ASC. That plan included removing, prior to the auditor’s tour of the facility, all personnel and

equipment that typically would not be present in an ASC so as to avoid a closer look at actual

operations and billing.

        36.     Defendants were fully cognizant and aware that their billing and other actions

described above would and did result in fraud, yet they knowingly continued to engage in such

practices, and took actions to intentionally cover-up such violations of law, including by

terminating Plaintiff’s employment.

        37.    The false accusations against Plaintiff, the alleged “investigation,” the

administrative leave, and the subsequent termination of Plaintiff’s employment were retaliation

for Plaintiff’s repeated opposition to and attempts to prevent as well as to stop fraud against the




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 7
       Case 3:21-cv-01312-M Document 1 Filed 06/08/21                 Page 8 of 10 PageID 8



federal and state governments in violation of the FCA and the Texas Medicaid Fraud Prevention

Act.

         38.   Defendants’ stated basis for terminating Plaintiff’s employment was a mere

pretext for its retaliatory actions against him in violation of the FCA and the Texas Medicaid

Fraud Prevention Act.

         39.   All conditions precedent have been performed or have occurred.

IV.      CAUSES OF ACTION

COUNT ONE:              RETALIATION IN VIOLATION OF THE FALSE CLAIMS ACT
                        UNDER 31 U.S.C. § 3730(h)(1)

         40.   Plaintiff re-alleges the foregoing allegations as if fully set forth herein.

         41.   Plaintiff repeatedly and directly expressed to Defendants his concern about and

opposition to billing the remote surgery center as an HOPD for reimbursements through

Medicare and Medicaid, and that such a practice constituted fraud against the government.

         42.   Defendants were repeatedly and directly made aware of Plaintiff’s opposition to

and attempts to stop such violations of law, as described above.

         43.   Plaintiff was placed on suspension and later terminated in retaliation for his

opposition to and attempts to stop Defendants’ fraudulent plans and acts.

         44.   Plaintiff’s suspension and discharge occurred because of his opposition to and

attempts to stop Defendants’ violation of the FCA, and due to his statement that he planned to

report such violations to the appropriate regulatory agencies.

         45.   As a direct and proximate consequence of Defendants’ violation, Plaintiff has

suffered damages.

         46.   Plaintiff’s damages include lost wages and other compensation and benefits of

employment, and past and future emotional distress.



PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 7
     Case 3:21-cv-01312-M Document 1 Filed 06/08/21                   Page 9 of 10 PageID 9



       47.    Plaintiff seeks double his lost wages, special damages, punitive damages, pre- and

post-judgment interest, attorneys’ fees, and costs.

COUNT TWO:             RETALIATION IN VIOLATION OF THE TEXAS MEDICAID
                       FRAUD PREVENTION ACT, TEXAS HUMAN RESOURCES
                       CODE § 36.115

       48.     Plaintiff re-alleges the foregoing allegations as if fully set forth herein.

       49.     Plaintiff repeatedly and directly expressed to Defendants his concern about and

opposition to billing the remote surgery center as an HOPD for reimbursements through

Medicaid, and stated that such a practice constituted fraud against the State of Texas.

       50.     Defendants were repeatedly and directly made aware of Plaintiff’s opposition to

and attempts to stop such violations of law, as described above.

       51.     Plaintiff was placed on suspension and later terminated in retaliation for his

opposition to and attempts to stop Defendants’ fraudulent plans and acts.

       52.     Plaintiff’s suspension and discharge occurred because of his opposition to and

attempts to stop Defendants’ violation of the Texas Medicaid Fraud Prevention Act, and due to

his statement that he planned to report such violations to the appropriate regulatory agencies

       53.     As a direct and proximate consequence of Defendants’ violation, Plaintiff has

suffered damages.

       54.     Plaintiff’s damages include lost wages and other compensation and benefits of

employment, and past and future emotional distress.

       55.     Plaintiff seeks double his lost wages, special damages, punitive damages, pre- and

post-judgment interest, attorneys’ fees, and costs.

V.     JURY DEMAND

       56.     Plaintiff demands a jury trial and has tendered the appropriate fee.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 7
  Case 3:21-cv-01312-M Document 1 Filed 06/08/21                   Page 10 of 10 PageID 10



VI.   PRAYER

      WHEREFORE, Plaintiff respectfully requests that the Court:

      A.      Issue summons for Defendants to appear and answer;

      B.      Award to Plaintiff a judgment against Defendants for:

              1.      Double lost wages and benefits (both past and future), the sum to be

                      determined at time of trial;

              2.      Special damages for past and future emotional distress;

              3.      Punitive damages;

              4.      Pre- and post-judgment interest;

              5.      Attorneys’ fees; and

              6.      Costs.

      Plaintiff further requests such other relief to which he is entitled in law or in equity.

                                                  Respectfully Submitted,

                                                   /s/ Jennifer J. Spencer
                                                  Jennifer J. Spencer
                                                  Texas Bar No. 10474900
                                                  jspencer@jacksonspencerlaw.com
                                                  James E. Hunnicutt
                                                  Texas Bar No. 24054252
                                                  jhunnicutt@jacksonspencerlaw.com
                                                  JACKSON SPENCER LAW PLLC
                                                  Three Forest Plaza
                                                  12221 Merit Drive, Suite 160
                                                  Dallas, Texas 75251
                                                  (972) 458-5301 (Telephone)
                                                  (972) 770-2156 (Fax)

                                                  ATTORNEYS FOR PLAINTIFF
                                                  DAVID SCHWARTZ




PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 7
